Order entered February 4, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00655-CV

                        DAVID C. MEYER, Appellant/Cross-Appellee

                                                 V.

                    KAREN MOORE MEYER, Appellee/Cross-Appellant

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-08-05419

                                            ORDER
       Before the Court is appellant/cross-appellee David Meyer’s January 30, 2015, unopposed

motion for extension of time to file his brief. We GRANT the motion and ORDER

appellant/cross-appellee to file his brief no later than March 13, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE